NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                             FOR THE NINTH CIRCUIT
                                                                               FEB 16 2022
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JUAN SALVADOR OROZCO-                            No. 19-70668
RAMIREZ,
                                                 Agency No. A214-151-045
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2022**
                              San Francisco, California

Before: McKEOWN and W. FLETCHER, Circuit Judges, and VRATIL,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
      Petitioner Juan Salvador Orozco Ramirez petitions for review of the Board

of Immigration Appeals’ (“BIA”) summary dismissal of his appeal of an

Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 28 U.S.C. § 1252(a)(1) and deny the petition.

      When the BIA dismisses an appeal purely on procedural grounds, our review

is limited to the decision of the BIA and we lack jurisdiction to review the merits

of the IJ’s decision. Singh v. Ashcroft, 361 F.3d 1152, 1156–57 (9th Cir. 2004).

We review the BIA’s summary dismissal of an appeal for abuse of discretion, but

“whether the summary dismissal violated a petitioner’s due process rights is a

question of law that we review de novo.” Nolasco-Amaya v. Garland, 14 F.4th

1007, 1012 (9th Cir. 2021).

      The BIA did not abuse its discretion in summarily denying Petitioner’s

appeal. In the space on the Notice of Appeal (“NOA”) instructing Petitioner to

“[s]tate in detail the reason[s] for [his] appeal[,]” Petitioner only wrote his name

and Alien Registration Number. Petitioner checked the box on his NOA that

indicated his intent to file a written brief or statement, but he never filed one. The

BIA summarily dismissed Petitioner’s appeal on the grounds that his NOA did not

meaningfully apprise the BIA of the reasons for his challenge to the IJ’s decision,


                                           2
and that Petitioner failed to file a brief or written statement in support of the

appeal. The applicable regulations authorize the BIA to summarily dismiss an

appeal on either ground. 8 C.F.R. § 1003.1(d)(2)(i)(A), (H); Garcia-Cortez v.

Ashcroft, 366 F.3d 749, 752 (9th Cir. 2004) (“[I]t is well-established that the BIA

may summarily dismiss [a noncitizen’s] appeal ‘if [a noncitizen] submits no

separate written brief or statement to the BIA and inadequately informs the BIA of

what aspects of the decision were allegedly incorrect and why.’”).

      Petitioner’s due process arguments lack merit. The IJ orally provided

instructions for completing the NOA to Petitioner at the close of his merits hearing.

The NOA form provided clear and explicit written warnings that apprised

Petitioner of the consequences of failing to state the reasons for his appeal and

failing to file a brief or written statement after indicating an intent to do so.

Petitioner also received subsequent notice of the briefing schedule, which

reiterated that the BIA would summarily dismiss his appeal if he failed to file a

brief or written statement. We have consistently held that these notice procedures

are constitutionally adequate. See, e.g., Singh v. Gonzales, 416 F.3d 1006 (9th Cir.

2005).

      PETITION DENIED.




                                            3